Case 2:21-mj-00186-DJA Document 8 Filed 03/05/21 Page 1of1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

 

UNITED STATES DISTRICT COURT
for the

District of NEVADA

United States of America )
v. ) Case No. 2:21-mj-00186-DJA
)
ALEXANDRE RAGLAND . oe sys .
es G _...-+) ~~ Charging District: Northern District of Georgia
Defendant ) Charging District’s Case No. 1:21-mj-210-CMS

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

 

US. District Court - Northern District of Georgia Courtroom No.: AS ORDERED
AS ORDERED

Place:

 

Date and Time: AS ORDERED

 

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this to the clerk of the court where the
charges are pending. .

 

 

 

Date: ___— Mar 5, 2021
Judge's signature
DANIEL J. ALBREGTS, U.S. MAGISTRATE JUDGE
Printed name and title
FILED ~_—- RECEWED
— fNtERED qusenan SERVED ON
COUNSEL/PARTIES OF RECORD

  
 
 

  

MAR ~5 2021

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA DEPUTY

 

 
